          Case 1:19-cv-11711-LJL Document 62 Filed 08/18/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


ERIC FISHON, and ALICIA PEARLMAN,
individually and on behalf of all others           Civil Action No. 19-cv-11711 (LJL)
similarly situated,
                                                   NOTICE OF APPEARANCE
                      Plaintiffs,

              -v-

PELOTON INTERACTIVE, INC.

                      Defendant.




       PLEASE TAKE NOTICE that Shannon Coit of Hueston Hennigan LLP hereby enters

her appearance as counsel Pro Hac Vice on behalf of Defendant Peloton Interactive, Inc. in the

above-captioned matter.

Dated: August 18, 2020                      HUESTON HENNIGAN LLP


                                            By: /s/ Shannon Coit_________________
                                                Shannon Coit, CA SBN 298694
                                                (admitted pro hac vice)
                                                scoit@hueston.com
                                                HUESTON HENNIGAN LLP
                                                523 West 6th Street, Suite 400
                                                Los Angeles, CA 90014
                                                Telephone:       (213) 788-4278
                                                Facsimile:       (888) 775-0898


                                             Attorneys for Defendant Peloton Interactive, Inc.
